DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive. 
     Applicant argued that claims 1 and 6 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011),  “a controller” in claims 1 and 6 is treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
wherein: the controller displays specific displays corresponding to the plurality of users at positions each of which is fixed for each of the plurality of users in the display device”, Examiner disagrees with applicant’s arguments because Lin’090 teaches wherein: the controller displays specific displays corresponding to the plurality of users at positions each of which is fixed for each of the plurality of users in the display device [as shown in Fig.7B, the plurality of user are being displayed in the fixed position after the desired sorting condition 712 is being designated.]
Applicant's arguments with respect to claims 2-4 and 6-7, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Response to Amendment
The amendment to the claims received on December 27, 2021 has been entered.
The amendment of claims 1-4 and 6-8 is acknowledged.
The new claim 9 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1, and “a controller” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“the controller” in claim 1 is read as the item 100 shown in Fig.1 having CPU (paragraph 17), and “the  controller” in claim 6 is read as the item 100 shown in Fig.1 having CPU (paragraph 17).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin’090 (US 2018/0300090).
     With respect to claim 1, Lin’090 teaches a login device (Fig.1A, item 102) comprising:       
     a controller (Fig.3A, item 300) that executes instruction stored in a memory (paragraph 41); 
     a storage that stores at least one user capable of a login, where the at least one user includes a plurality of users [as shown in Fig.7B, Fig.8A, Fig.8B and Fig.8C, a user name is being selected from a screen to perform the login operation. As a result, a storage is considered being disclosed to store at least one capable of a login, where the at least one user includes a plurality of users in order to provide the login screen having the user names for a user to perform login operations]; 
     a display device (Fig.3A, item 305b) wherein; 

     if job data including user information, the controller provides an identifiable display on a specific display for a user corresponding to the user information [the user name information displaying on the screen is being filtered according to the designated job information which is associated with users (Fig.8A, Fig.8B, Fig.8C and paragraphs 77-79)].  
     With respect to claim 7, it is a method claim that claims how the login device of claim 1 to perform user login operation.  Claim 7 is rejected for the same manner as described in the rejected claim. In addition, the reference has disclosed the login device to perform user login operation, the process (method) to perform user login operation is inherent disclosed to be performed by a processor in the login device when the login device performs the operation to perform user login operation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Esaki’256 (US 2010/0064256).
     With respect to claim 6, Esaki’256 teaches a login device (Fig.1, item 10) for logging into a processing device, the login device comprising: 
     a controller that executes instructions stored in a memory [as shown in Fig.1, the MFP 10 is inherent disclosed with a controller that executes instructions stored in a memory in order to enable the said MFP 10 to provide its functions]; 
     a storage that stores at least one user capable of a login, where the at least one user includes a plurality users [as shown in Fig.7, a plurality of user are being displayed on the operation panel so that a desired user is being selected login to the MFP. Therefore, a storage is considered being disclosed to store at least one user capable of a login, where the at least one user includes a plurality users], wherein: 
     the controller displays specific displays corresponding to the plurality of users [regarding to the displayed login screen shown Fig.7], 
     the controller executes a login process with a user corresponding to a specific display selected from the displayed specific displays (Fig.5, steps S101-S103), 
     the controller determines whether the user is in a state of operating the processing device as a user state [when the user is being authenticated according to the inputted 
     the controller changes a display manner of a specific display corresponding to a user [as shown in Fig.5, when the user is being log out in step S110, the login screen (Fig.7) is being displayed in step S101] and displays the display manner of the specific display without changing an order of displaying, according to whether a state of the user is capable of operating the login device [the login screen shown in Fig.7 is considered being displayed without changing an order of displaying after the user has log out from the MFP].  
     With respect to claim 8, it is a method claim that claims how the login device of claim 1 to perform user login operation.  Claim 7 is rejected for the same manner as described in the rejected claim. In addition, the reference has disclosed the login device to perform user login operation, the process (method) to perform user login operation is inherent disclosed to be performed by a processor in the login device when the login device performs the operation to perform user login operation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin’090 (US 2018/0300090) and further in view of Podl’239 (US 2008/0005239) and Appelman’652 (US 7,512,652).
     With respect to claim 2, which further limits claim 1, Lin’090 does not teach wherein the controller acquires whether a user is in an absent state, and the controller changes a display manner of the specific display and displays the display manner of the specific display device if the user is in the absent state.  
     Podl’239 teaches a MFP has function to join a meeting (Fig.3, step 306).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin’090 according to the teaching of Podl’239 to enable a meeting function in the MFP (Fig.1A, item 102 in Lin’090 because this will allow meeting to be monitored more effectively.
     The combination of Lin’090 and Podl’239 does not teach wherein the controller acquires whether a user is in an absent state, and the controller changes a display manner of the specific display and displays the display manner of the specific display device if the user is in the absent state.
     Appelman’652 teaches wherein the controller acquires whether a user is in an absent state [as shown in Fig.9, the offline users (absent state) are being acquired], and the controller changes a display manner of the specific display and displays the display 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin’090 and Podl’239 according to the teaching of Appelman’652 to enable the MFP having the meeting function to display which users are available and which users are Offline (absent state) because this will allow the MFP to know which users are available and which users are absent in a meeting more effectively.  
     With respect to claim 3, which further limits claim 2, the combination of Lin’090 and Podl’239 does not teach wherein if number of users other than the user in the absent state is within a number of users displayable in the display screen, the controller does not provide the specific display for the user in the absent state.  
      Appelman’652 teaches wherein if number of users other than the user in the absent state is within a number of users displayable in the display screen, the controller does not provide the specific display for the user in the absent state [As shown in Fig.9, the users with the online state are being displayed first, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display only a desired number of online users on the online box without moving the scroll bar down (Fig.9, item 840) when the number of the online users is within the number of user to fit into the online box (Fig.9, item 840)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin’090 and Podl’239 according to the teaching of Appelman’652 to enable the MFP having the 
     With respect to claim 4, which further limits claim 3, Lin’090 teaches wherein the storage further stores a display condition [as shown in Fig.7B, only four users are being displayed on one screen. Therefore, a display condition is considered being stored in a storage in order to control the image forming apparatus to display only four users on one screen];
     The combination of Lin’090 and Podl’239 does not teach the controller does not provide the specific display for the user in the absentPage 2 of 11Response to Non-Final Office Action dated October 1, 2021Attorney Docket No.: US80924 state if the display condition is satisfied , and the controller changes a display manner of the specific display for the user in the absent state and displays the display manner of the specific display in the display device if the display condition is not satisfied.  
      Appelman’652 teaches the controller does not provide the specific display for the user in the absentPage 2 of 11Response to Non-Final Office Action dated October 1, 2021Attorney Docket No.: US80924 state if the display condition is satisfied [As shown in Fig.9, the users with the online state are being displayed first, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display only a desired number of online users on the online box without moving the scroll bar down (Fig.9, item 840) when the number of the online users is within the number of user to fit into the online box (Fig.9, item 840)], and 
     the controller changes a display manner of the specific display for the user in the absent state and displays the display manner of the specific display in the display device if the display condition is not satisfied [as shown in Fig.9, the online box 840 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin’090 and Podl’239 according to the teaching of Appelman’652 to enable the MFP having the meeting function to display which users are available and which users are Offline (absent state) because this will allow the MFP to know which users are available and which users are absent in a meeting more effectively.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin’090 (US 2018/0300090), Podl’239 (US 2008/0005239), Appelman’652 (US 7,512,652) and further in view of Hikichi’895 (US 2016/0006895).
     With respect to claim 9, which further limits claim 2, the combination of Lin’090, Podl’239 and Appelman’652 does not teach wherein: if a time when the controller displays the specific display for the user in the display device is included in a predetermined time of a day, the controller changes a display manner of a specific display for the user in the absent state and displays in the display device the display manner of the specific display, and if a time when the controller displays the specific display for the user in the display device is not included in the predetermined time of the day, the controller does not display a specific display for the user in the absent state.
     Hikichi’895 teaches when the MFP is in the sleep state, the operation panel is not supplied with power (paragraph 68) and the MFP is being shift to the sleep state when according to scheduled time (paragraph 140).

     The combination of Lin’090, Podl’239, Appelman’652 and Hikichi’895 does not teach wherein: if a time when the controller displays the specific display for the user in the display device is included in a predetermined time of a day, the controller changes a display manner of a specific display for the user in the absent state and displays in the display device the display manner of the specific display, and if a time when the controller displays the specific display for the user in the display device is not included in the predetermined time of the day, the controller does not display a specific display for the user in the absent state.
     Since Podl’239 teaches that a MFP has function to join a meeting (Fig.3, step 306), Appelman’652 teaches displaying the users with the online state and the users with the offline state (absent) (Fig.9) and Hikichi’895 teaches when the MFP is in the sleep state, the operation panel is not supplied with power (paragraph 68) and the MFP is being shift to the sleep state when according to scheduled time (paragraph 140), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to switch off the display panel according the scheduled time so that the users with offline state are not being displayed (wherein: if a time when the controller displays the specific display for the user in the display device is 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin’090, Podl’239, Appelman’652 and Hikichi’895 to switch off the display panel according the scheduled time so that the users with offline state are not being displayed (wherein: if a time when the controller displays the specific display for the user in the display device is included in a predetermined time of a day, the controller changes a display manner of a specific display for the user in the absent state and displays in the display device the display manner of the specific display) because this will enhance the power saving of the printer.
     In addition, since Podl’239 teaches that a MFP has function to join a meeting (Fig.3, step 306), Appelman’652 teaches displaying the users with the online state first in the online box (Fig.9, item 840) before displaying the users with the offline state (absent) (Fig.9) and Hikichi’895 teaches when the MFP is in the sleep state, the operation panel is not supplied with power (paragraph 68), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the display panel of the printer to display the only the user having online states on the online box without moving the scroll bar down (Fig.9, item 840) when the number of the online users is within the number of user to fit into the online box (Fig.9, item 840) and the printer is not in the sleep state shifting time period (if a 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin’090, Podl’239, Appelman’652 and Hikichi’895 to enable the display panel of the printer to display the only the user having online states on the online box without moving the scroll bar down (Fig.9, item 840) when the number of the online users is within the number of user to fit into the online box (Fig.9, item 840) and the printer is not in the sleep state shifting time period (if a time when the controller displays the specific display for the user in the display device is not included in the predetermined time of the day, the controller does not display a specific display for the user in the absent state) because this will allow the users with the online state to be viewed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Wu’121 (US 2015/0304121) teaches a meeting server receives a request to join an online conference session from a first device at a first location.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674